Citation Nr: 0924898	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-25 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, claimed as secondary to a service connected low 
back disability.

2.  Entitlement to service connection for a right hip 
disability, claimed as secondary to a service connected low 
back disability.

3.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a service connected low 
back disability.

4.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service connected low 
back disability.

5.  Entitlement to service connection for a left foot 
disability, claimed as secondary to a service connected low 
back disability.

6.  Entitlement to service connection for a right foot 
disability, claimed as secondary to a service connected low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1964 to August 1968 and again from September 1969 to 
October 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The Veteran had a hearing before the 
Board in April 2009 and the transcript is of record.

The Veteran submitted additional evidence at his hearing in 
April 2009 before the file was sent to the Board.  A 
supplemental statement of the case (SSOC) was not issued, but 
this is not necessary since the evidence submitted was 
accompanied by a waiver of local jurisdictional review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges his pain in his hips, knees and feet, to 
include arthritis, as a result of his service-connected low 
back disability.  Specifically, the Veteran believes his low 
back disability causes him to walk with an altered gait, 
which ultimately caused other problems with his bilateral 
lower extremities.  The Veteran further contends he walks 
with a cane because of the pain.

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

In this case, the Veteran was sent a letter in April 2006 
explaining the evidence necessary to substantiate service 
connection claims in general, but no letter was sent 
explaining the evidence necessary to establish entitlement to 
service connection claimed as secondary to a service-
connected disability.  Corrective action is required.

The duty to assist also includes providing the Veteran with a 
VA examination where necessary under the law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, VA outpatient treatment records indicate 
sporadic complaints of hip, knee and foot pain (bilaterally) 
are noted throughout the time since 1999.  Left knee 
degenerative joint disease is noted in the VA outpatient 
treatment records as early as 1999.  More recently, x-rays 
from December 2005 indicate the Veteran has bilateral 
anterior plantar calcaneal spurs, mild osteoarthritis of the 
first metatarsal joints bilaterally and bilateral hammertoe 
deformities.  Treatment records also indicate the Veteran is 
on several pain relieving medications and wears orthotic 
inserts to help with bilateral foot pain.  

Also significant, VA examinations conducted throughout the 
years in regard to the Veteran's service connected low back 
disability, indicate neurological manifestations affecting, 
most significantly, his left foot.  Indeed, a May 2006 VA 
examination indicates abnormal left foot sensory function and 
a July 2006 neurological test indicates left superficial 
peroneal mononeuropathy and mild S1 radiculopathy.  The 
Veteran, within the VA outpatient treatment records, also 
complains of radiating pain in his thighs and buttocks.  
Currently, the Veteran is not service-connected for any 
neurological manifestations.

In support of his claim, the Veteran sought a private medical 
opinion from a private internist, Dr. Stevens.  In a January 
2007 report, Dr. Stevens noted the Veteran's complaints of 
pain in his bilateral hips, knees, and feet.  On x-ray, Dr. 
Stevens confirmed moderately systematic osteoarthritis of the 
bilateral hips and right knee.  The report also talks 
extensively regarding right heel pain, but no specific 
diagnosis is rendered.  Dr. Stevens opines that the Veteran's 
hip and knee pain "may be" aggravated by his low back 
disability. 

Although not definitive, Dr. Stevens opinion at least raises 
the possibility that there is some casual relationship 
between the Veteran's hip and knee pain with his service-
connected low back disability.  This is especially 
significant because secondary service connection may be 
established by a showing that a service-connected condition 
caused the condition or aggravated the condition beyond the 
natural progression of the disease.  See 38 U.S.C. § 5103A(d) 
(2002); 38 C.F.R. § 3.310(a)(2)(b) (stating that service 
connection on a secondary basis may be established by a 
showing that the current disability was either caused by or 
aggravated by a service-connected disability); Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000) (requiring the VA to 
investigate all possible in-service causes of a veteran's 
current disability, including those unknown to the veteran).  

The Board further finds significant that the Veteran's 
neurological manifestations affecting his lower extremities 
date back to his military service.  The Veteran, during his 
military service, underwent two surgeries to his lower back.  
Upon separation, medical records indicated mild residual 
radiculopathy, with decreased sensation of the left foot.  
Again, the Veteran is not currently service-connected for any 
neurological manifestations.

The Veteran has never been afforded a VA examination in 
conjunction with these claims.  In light of the ambiguous 
medical evidence, the Board concludes a VA examination is 
necessary to ascertain what, if any, current bilateral hip, 
knee or foot orthopedic or neurological disabilities the 
Veteran has that are attributable to his low back disability 
or any other incident of his military service.  A VA 
examination is indicated.  See McLendon, 20 Vet. App. at 79.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from July 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issues of 
entitlement to service connection for 
disabilities of the bilateral hips, knees 
and feet, claimed as secondary to a 
service-connected low back disability, 
including an explanation as to the 
information or evidence needed to 
establish service connection for a disease 
or injury claimed to be secondary to 
another disease of injury.

2.  Obtain the Veteran's medical records 
from the VA Medical Center in Puget Sound, 
Washington from July 2007 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After the above is complete and the 
above mentioned records are obtained, to 
the extent possible, schedule the Veteran 
for an orthopedic and neurological 
examination for his claimed bilateral 
hips, knees and feet disabilities, claimed 
as secondary to his service-connected low-
back disability, to determine the extent 
and likely etiology of any orthopedic or 
neurological condition(s) found, 
specifically commenting on whether the 
Veteran has any orthopedic or neurological 
disability affecting the hips, knees or 
feet caused or aggravated by his low back 
disability.  The examiner should also 
comment on whether any diagnosed 
orthopedic or neurological disability 
affecting the hips, knees or feet are 
directly related to any incident of his 
military service.  

Pertinent documents in the claims folder 
must be reviewed by the examiners and the 
examiners should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered, 
specifically that of Dr. Stevens.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After the above is complete, 
readjudicate the Veteran's claims.  If the 
claims remain denied, provide the 
appellant a supplemental statement of the 
case (SSOC) covering all evidence received 
since the statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

